United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1311
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Antonyo Reese

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                           Submitted: November 1, 2013
                             Filed: November 6, 2013
                                  [Unpublished]
                                  ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      In this direct criminal appeal, counsel for Antonyo Reese has filed a motion
seeking leave to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738
(1967), and Reese has filed a pro se supplemental brief. Reese pleaded guilty to a
drug charge and the district court1 imposed a sentence of 235 months in prison and 6
years of supervised release, after concluding that Reese was a career offender.
Counsel argues that the sentence is unreasonable, and Reese argues that the court
erred in classifying him as a career offender.

       We conclude that the district court did not plainly err in determining that Reese
is a career offender within the meaning of U.S.S.G. § 4B1.1(a) (defendant is career
offender if he was at least 18 when he committed instant offense, instant offense is
crime of violence or controlled substance offense, and defendant has at least 2 prior
felony convictions of crime of violence or controlled substance offense). See United
States v. Troyer, 677 F.3d 356, 358 (8th Cir. 2012) (claim of procedural error not
objected to at sentencing is reviewed for plain error); United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc) (procedural error includes improperly
calculating Guidelines range). Reese has a 2004 conviction for assaulting a police
officer and interfering with official acts causing bodily injury, and he has a 1998 two-
count conviction for possessing cocaine base with intent to deliver, and for delivery
of cocaine base. Both the 2004 and the 1998 convictions are predicate offenses, see
U.S.S.G. § 4B1.2 (a) and (b) (defining “crime of violence” and “controlled substance
offense”), and we reject Reese’s pro se argument that a crime for “delivery” rather
than “distribution” of a controlled substance is not a predicate offense.

        As to counsel’s challenge to Reese’s sentence, the district court did not abuse
its discretion by sentencing Reese at the top of the applicable Guidelines range. See
Feemster, 572 F.3d at 461 (appellate court applies deferential abuse-of-discretion
standard of review; in reviewing for substantive reasonableness, appellate court may
apply presumption of reasonableness to within-Guidelines-range sentence).




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-
       Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw, subject to
counsel informing appellant about procedures for seeking rehearing or filing a petition
for certiorari.
                        ______________________________




                                         -3-